Citation Nr: 1456686	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee gonarthrosis, status post removal of semilunar cartilage, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee laxity, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for left shoulder arthritis, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 1980 and June 1981 to September 1999, and received the Bronze Star Medal and the Southwest Asia Service Medal with 3 Bronze Stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Columbia RO and a transcript of this hearing is of record.

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

A September 2014 rating action denied a total disability rating based on individual unemployability; that matter has not been developed for appellate review.  


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal regarding an increased rating for left shoulder arthritis was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an increased rating for left shoulder arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received by the Board in September, 2013, the Veteran withdrew the appeal of an increased rating for left shoulder arthritis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding an increased rating for left shoulder arthritis is dismissed.



REMAND

The Veteran claims that his gonarthrosis, status post removal of semilunar cartilage of the left knee and laxity of the left knee are more severe than the current 10 percent ratings reflect.  

In September 2011, the Veteran was afforded a VA examination to evaluate the current status of his left knee disabilities.  Since that time, the Veteran has received treatment for left knee disability at the Spartanburg VA clinic and testified that treatment occurred as often as once every two months.  He has also been evaluated by the Social Security Administration (SSA) for disability including left knee disability.  Some of this information has been added to the record since the most recent supplemental statement of the case.  In view of the treatment for the left knee disability since the most recent VA examination and the time that has lapsed, an updated examination would be helpful in evaluating the left knee disability

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all up-to-date VA medical reports reflecting treatment for left knee disability that are not already of record.  

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

3.  If a benefit sought on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


